COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00372-CR


DEONDRA REDIC                                                         APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Deondra Redic attempts to appeal from her conviction for

evading arrest or detention using a vehicle.        See Tex. Penal Code Ann.

§ 38.04(a), (b)(2)(A) (West Supp. 2012). The trial court’s certification states that

this “is a plea-bargain case, and the defendant has NO right of appeal.” On

August 13, 2013, we notified Redic that her appeal was subject to dismissal



      1
       See Tex. R. App. P. 47.4.
unless she or any party desiring to continue the appeal filed a response by

August 23, 2013, showing grounds for continuing the appeal. See Tex. R. App.

P. 25.2(d), 44.3. We have received no response. Accordingly, in accordance

with the trial court’s certification, we dismiss this appeal. See Tex. R. App. P.

25.2(d), 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 10, 2013




                                       2